          Case 3:18-cv-01645-MO    Document 75   Filed 06/11/20   Page 1 of 1

                                                                                FILED
                     UNITED STATES COURT OF APPEALS                             JUN 10 2020

                                                                          MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




BARK; et al.,                                    No. 19-35665

               Plaintiffs-Appellants,            D.C. No. 3:18-cv-01645-MO
                                                 District of Oregon,
 v.                                              Portland

UNITED STATES FOREST SERVICE, a
federal agency,                                  ORDER

               Defendant-Appellee,

HIGH CASCADE, INC.,

               Intervenor-Defendant-
               Appellee.


Before: GRABER, BERZON, and HIGGINSON,* Circuit Judges.

      Appellee U.S. Forest Service’s unopposed motion for an extension of time to

file a Petition for Rehearing, Docket No. 39, is GRANTED.




      *
            The Stephen A. Higginson, United States Circuit Judge for the U.S.
Court of Appeals for the Fifth Circuit, sitting by designation.
